Citation Nr: 1518021	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-21 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Verde Valley Medical Center (VVMC) in Cottonwood, Arizona on December 17, 2012.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC), Fort Harrison, Montana.  The Veteran timely appealed the above issue.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After review of the claims file, the Board notes that the initial letter of determination denying the Veteran's claim is not of record, nor is any medical treatment records associated with the December 17, 2012 visit to VVMC.  In fact, the only documents of record at this time are documents received since the Veteran's February 2013 notice of disagreement.  

As the claims file is incomplete, the Board must remand at this time in order for the VAMC to obtain all the pertinent documents and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

Obtain any and all documents pertinent to the claim on appeal-including all documents received prior to February 2013, the VVMC treatment records, and the initial letter of determination denying the Veteran's claim-and associate those documents with the claims file.  Then, the VAMC should again review the claims file and readjudicate the Veteran's claim for payment or reimbursement of medical expenses incurred at VVMC in Cottonwood, Arizona on December 17, 2012.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




